The opinion of the court was delivered by
Garrison, J.
Jessie McFarland, the mother of the deceased employe, petitioned the Common Pleas to compute the compensation to be paid by the prosecutor under the twelfth section of the Workmen’s Compensation act. Pamph. L. 1911, p. 134.
The court found that the deceased, who was a single man, had died intestate leaving neither father, brothers nor sisters; that the mother of the petitioner who survived him was dependent on him and that compensation should be computed on the basis of fifty per centum of the decedent’s wagesi
It is contended that the petitioner was not the proper party to maintain this action. I doubt if the proceeding that con-' sists in the application of a fixed statutory schedule to an ascertained state o£ facts can properly be called an action. By whatever name the proceeding may be called it may properly be set on foot by the person to whom; under the nineteenth section dfi-.the act, payment is to be made, i. $., payment for purposes of distribution. This section which in effect provides for a special administrator ad litem points out the proper practice which was followed in this ease by the court below.
It is further contended that the petitioner was not entitled to receive fifty per centum of the decedent’s wages, or indeed any compensation at all in this proceeding. Since the argument of this case this question has been passed upon by this court in the case of Blanz v. Erie Railroad Co., ante p. 35, under which the petitioner is entitled not to fifty but to twenty-five per cent, of her son’s wages.
To effect this modification the judgment is reversed and remitted to the Pleas.